         Case 1:17-cv-02122-TSC Document 159 Filed 03/09/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                       )
 J.D., on behalf of herself and others similarly       )
 situated, et al.,                                     )
                                                       )
                        Plaintiffs,                    )
                                                       )   No. 17-cv-02122-TSC
  v.                                                   )
                                                       )
 ALEX M. AZAR, et al.,                                 )
                                                       )
                        Defendants.                    )
                                                       )

                  JOINT STIPULATION FOR STAY OF PROCEEDINGS

       The parties agree to an additional stay of proceedings of 30 days. Defendants have drafted

a new policy regarding the issue of parental notification and are working to finalize it. Therefore,

Defendants respectfully request that the Court extend the current stay of proceedings until April 8,

2020 to enable Defendants to complete the process of finalizing the new policy. Plaintiffs have

agreed to the stay request.

       Defendants have agreed to provide Plaintiffs with any revised policy concurrent with

dissemination of the policy to the public. Within five days after Defendants provide Plaintiffs with

the revised policy, the parties will meet and confer, and provide this Court with a proposal as to

how motion practice should proceed, including whether Plaintiffs will need to supplement or

amend their pending motion for a preliminary injunction [ECF No. 144].

       Finally, Defendants agree to continue to abide by the portion of the Joint Stipulation stating

that Defendants (along with their respective successors in office, officers, agents, servants,

employees, attorneys, and anyone acting in concert with them) will continue to act in accordance

with paragraph 2 of this Court’s April 16, 2018 Amended Class Certification and Preliminary




                                                   1
         Case 1:17-cv-02122-TSC Document 159 Filed 03/09/20 Page 2 of 4



Injunction Order, ECF No. 136, and will not enforce or implement the current or any revised

parental or sponsor notification policy until 45 days after briefing is completed.

       A proposed order is attached.

March 9, 2020                                 Respectfully submitted,

                                              /s/ Christina P. Greer
                                              Christina P. Greer
                                              Senior Litigation Counsel

                                              W. Daniel Shieh
                                              Senior Litigation Counsel
                                              Office of Immigration Litigation
                                              Civil Division, U.S. Department of Justice
                                              P.O. Box 878, Ben Franklin Station
                                              Washington, D.C. 20044
                                              Phone: (202) 598-8770
                                              Christina.P.Greer@usdoj.gov

                                              Attorneys for Defendants

                                              /s/ Brigitte Amiri
                                              Brigitte Amiri*
                                              Meagan Burrows
                                              Jennifer Dalven
                                              Lindsey Kaley
                                              American Civil Liberties Union Foundation
                                              125 Broad Street, 18th Floor
                                              New York, NY 10004
                                              Tel. (212) 549-2633
                                              Fax (212) 549-2652
                                              bamiri@aclu.org
                                              mburrows@aclu.org
                                              jdalven@aclu.org
                                              lkaley@aclu.org

                                              Arthur B. Spitzer (D.C. Bar No. 235960)
                                              Scott Michelman (D.C. Bar No. 1006945)
                                              American Civil Liberties Union Foundation
                                              of the District of Columbia
                                              915 15th Street NW, Second Floor
                                              Washington, D.C. 20005
                                              Tel. 202-457-0800
                                              Fax 202-457-0805



                                                 2
Case 1:17-cv-02122-TSC Document 159 Filed 03/09/20 Page 3 of 4



                            aspitzer@acludc.org
                            smichelman@acludc.org

                            Daniel Mach (D.C. Bar No. 461652)
                            American Civil Liberties Union Foundation
                            915 15th Street NW
                            Washington, DC 20005
                            Tel. (202) 675-2330
                            dmach@aclu.org

                            Elizabeth Gill
                            American Civil Liberties Union Foundation of
                            Northern California, Inc.
                            39 Drumm Street
                            San Francisco, CA 94111
                            Tel. (415) 621-2493
                            Fax (415) 255-8437
                            egill@aclunc.org

                            Melissa Goodman
                            American Civil Liberties Union Foundation of
                            Southern California
                            1313 West 8th Street
                            Los Angeles, California 90017
                            Tel. (213) 977-9500
                            Fax (213) 977-5299
                            mgoodman@aclusocal.org


                            *Admitted pro hac vice

                            Attorneys for Plaintiffs




                               3
        Case 1:17-cv-02122-TSC Document 159 Filed 03/09/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 9, 2020, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.

                                             By:    /s/ Christina P. Greer
                                                    Christina P. Greer
                                                    Senior Litigation Counsel
                                                    United States Department of Justice
                                                    Civil Division
         Case 1:17-cv-02122-TSC Document 159-1 Filed 03/09/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 J.D., on behalf of herself and others similarly   )
 situated, et al.,                                 )
                                                   )
                         Plaintiffs,               )
                                                   )   No. 17-cv-02122-TSC
  v.                                               )
                                                   )
 ALEX M. AZAR, et al.,                             )
                                                   )
                         Defendants.               )
                                                   )

                      [PROPOSED] ORDER ON JOINT STIPULATION

         Upon consideration of the parties’ JOINT STIPULATION, and in recognition of

Defendants’ agreement to continue to abide by Section 2 of this Court’s April 16, 2018 Amended

Class Certification and Preliminary Injunction Order, ECF No. 136, and not to enforce the

current or any revised policy referenced in the JOINT STIPULATION until 45 days after

completion of the briefing of Plaintiffs’ Motion for Preliminary Injunction, ECF No. 144, it is

hereby

         ORDERED that these proceedings will be stayed until April 8, 2020; and it is further

         ORDERED that within five days after Plaintiffs receive the policy, the parties will meet

and confer and provide this Court with a proposal as to how motion practice should proceed.

Dated: March ___, 2020                                 _____________________________
                                                       Tanya S. Chutkan
                                                       United States District Judge
